Citation Nr: 0211497	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  96-26 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a fee-basis outpatient medical treatment card.  

(The issue of entitlement to compensation benefits under the 
provisions of 38 U.S.C. § 1151 is addressed in a separate 
appellate decision.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The appellant served in the Army National Guard from January 
1965 to May 1973 including active duty for training from 
March 1965 to September 1965.  This case comes to the Board 
of Veterans' Appeals (Board) on appeal of decisions of the 
Department of Veterans Affairs (VA) Medical Center in 
Houston, Texas (VAMC).  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's appeal has been obtained by the RO.

2.  The appellant is not a veteran.


CONCLUSION OF LAW

The appellant has not submitted a claim upon which relief may 
be granted.  38 U.S.C.A. §§ 101, 1703 (West 1991); 
38 C.F.R.§§ 3.1, 3.6 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2001)) became law.  The 
VCAA redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date. VCAA, § 7(a), 114 Stat. at 
2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The implementing regulations were adopted on August 
29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and to complete his claim.  
The discussions in the statement of the case and supplemental 
statements of the case informed the appellant of the evidence 
needed to substantiate his claim and of the pertinent law and 
regulations.  As such, VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.  

VA has a further duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained the 
service medical and administrative records, and post-service 
medical records identified by the appellant. Consequently, 
the Board finds that the requirements of the VCAA and its 
implementing regulations have been met by VA.  As such, the 
Board finds that a decision in this case is not prejudicial 
to the appellant and the Board will proceed with its 
adjudication of the appellant's appeal.  Bernard v. Brown, 
4 Vet. App. 384 (1993). 

The appellant is claiming eligibility for a VA fee-basis 
outpatient treatment card.  Such cards are awarded to 
veterans in certain circumstances.  When VA facilities are 
not capable of furnishing economical hospital care or medical 
services because of geographical inaccessibility or are not 
capable of furnishing the care or services required, the 
Secretary may contract with non-VA facilities in order to 
furnish medical services to a veteran for the treatment of a 
service-connected disability or for a disability of a veteran 
who has a total disability permanent in nature from a 
service-connected disability.  38 U.S.C.A. § 1703 (West 
1991).

The Board's appellate jurisdiction extends to questions of 
eligibility for hospitalization, outpatient treatment, and 
nursing home and domiciliary care; for devices such as 
prostheses, canes, wheelchairs, back braces, orthopedic 
shoes, and similar appliances; and for other benefits 
administered by the Veterans Health Administration.  However, 
medical determinations, such as determinations of the need 
for and appropriateness of specific types of medical care and 
treatment for an individual, are not adjudicative matters and 
are beyond the Board's jurisdiction.  See 38 C.F.R. § 20.101 
(2001).

The Board observes that in Meakin v. West, 11, Vet. App. 183 
(1998), the United States Court of Appeals for Veterans 
Claims (Court) held that a determination relative to a 
claimant's eligibility to fee basis outpatient medical care 
was a matter within the Board's jurisdiction.  In this 
regard, the Board notes that the Court's decision represents 
a significant change of law in the determination of this 
issue.  In Meakin, the Court held that in determining whether 
a claimant would be entitled to fee basis outpatient medical 
care, it must be established not only that the applicant is a 
veteran and that he seeks treatment for a service-connected 
disability, but also that VA facilities are either (1) 
geographically inaccessible, or (2) not capable of providing 
the care or services that the veteran requires.  The initial 
assessment that must be made is whether or not the appellant 
is a veteran.  

The term "veteran" is defined by statute as "a person who 
served in the active military, naval, or air service, and who 
was discharged or released therefrom under conditions other 
than dishonorable."  38 U.S.C.A. § 101(2) (West 1991); see 
also 38 C.F.R. § 3.1(d) (2001).  Under authority of 38 
U.S.C.A. § 106, the provisions of 38 C.F.R. § 3.6 (2001) 
state that active military, naval, or air service is defined 
as: "active duty, any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty."

The appellant testified at hearings before the undersigned 
member of the Board sitting at Washington, D. C. in November 
1997 and during a videoconference hearing in April 2000.  He 
has asserted that the disability that he sustained while 
receiving treatment at a VA facility should render him 
eligible for a fee basis card.  He has indicated that he had 
active duty in 1964 prior to his entry into the National 
Guard.  However, in July 2001 the appropriate service 
department verified that the appellant had no active duty.  
Therefore, the period of service in question in this case 
involved service in the National Guard, to include active 
duty for training.  Thus in order to be a "veteran", the 
appellant must have been "disabled . . . from a disease or 
injury incurred or aggravated in line of duty."  The evidence 
of record does not show that the appellant has been disabled 
from a disease or injury incurred or aggravated in line of 
duty.  He is not service-connected for any disabilities 
incurred or aggravated during the period of active duty for 
training.  While the Board recognizes his disability, the law 
and regulations are very clear in that only disease or injury 
incurred or aggravated in the line of duty may be utilized to 
confer veteran status on one whose sole period of service is 
one of active duty for training.  The question to be answered 
concerning this case is whether or not the appellant has 
presented a legal claim for a VA benefit.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  Taking all of his testimony and 
contentions as true, the Board can find no legal benefit to 
which the appellant is entitled.  Therefore the claim is 
denied.  


ORDER

Eligibility for a VA fee-basis outpatient treatment card is 
denied.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals
	(CONTINUED ON NEXT PAGE)


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

